Citation Nr: 1645733	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-22 484	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the right elbow, status post fracture (right elbow disorder).

2.  Entitlement to an initial compensable rating for degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair (right knee disorder). 

3.  Entitlement to an initial compensable rating for status post left knee medial meniscus tear with surgical repair (left knee disorder). 

4.  Entitlement to an initial compensable rating for residual scar of the right upper lip, status post squamous cell carcinoma with surgical removal (lip scar). 

5.  Entitlement to an initial rating in excess of 10 percent for a right elbow disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.

7.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1985 to June 1989 and from September 1990 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal has since been transferred to the RO in Jackson, Mississippi.

In October 2016, the Board received a waiver of agency of original jurisdiction review of the additional evidence that was added to the claims file since the July 2012 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  

The claims for ratings in excess of 10 percent for a right elbow disability, a right knee disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right elbow disorder is manifested by complaints of pain and X-ray evidence of degenerative joint disease at all times during the pendency of the appeal.
2.  The Veteran's right knee disorder is manifested by complaints of pain and X-ray evidence of degenerative joint disease at all times during the pendency of the appeal. 

3.  The Veteran's left knee disorder is manifested by complaints of pain at all times during the pendency of the appeal. 

4.  The Veteran's lip scar is superficial and painful at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for at least a 10 percent rating for a right elbow disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5206 (2015).

2.  The criteria for at least a 10 percent rating for a right knee disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2015).

3.  The criteria for at least a 10 percent rating for a left knee disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2015). 

4.  The Veteran meets the criteria for a 10 percent evaluation for a lip scar at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27, 4.118, Diagnostic Code 7800 to 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his right elbow and bilateral knee disorders as well as his lip scar meet the criteria for at least compensable ratings at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Right Elbow and Bilateral Knee Disorders

The Veteran's right elbow disorder is rated as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206, right knee disorder is rated as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, and his left knee disorder is rated as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.

In this regard, Diagnostic Code 5003 provide that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5206 provides that limitation of flexion warrants a non compensable evaluation (both minor and major elbow) when limited to 110 degrees, warrants a 10 percent evaluation (both minor and major elbow) when limited to 100 degrees, warrants a 20 percent evaluation (both minor and major elbow) when limited to 90 degrees, warrant a 20 percent evaluation (minor elbow) and 30 percent evaluation (major elbow) when limited to 70 degrees, warrant a 30 percent evaluation (minor elbow) and 40 percent evaluation (major elbow) when limited to 55 degrees, and warrant a 40 percent evaluation (minor elbow) and 50 percent evaluation (major elbow) when limited to 45 degrees. 

Diagnostic Code 5260 provides that if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal, the Veteran has complained of right wrist as well as right and left knee pain with motion.  Likewise, when examined by VA, not only did the Veteran complain of pain but on examination these joints were painful or tender.  See VA examinations dated in August 2009 and April 2014.  Furthermore, the record contains X-ray evidence of degenerative joint disease of the right wrist and right knee.  See, e.g., right elbow X-rays dated in May 2003; right knee X-rays dated in February 2000 and March 2013; and VA examination dated in August 2009.

The Board finds the Veteran complaints of right wrist as well as right and left knee pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disabilities as well as the findings by the VA examiners.  See Davidson.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for separate 10 percent schedular ratings.  38 C.F.R. § 4.71a; Also see Burton.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson.

b. The Lip Scar

The Veteran's lip scar is rated as non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7818-7800.

Under the regulations that have been in effect since before the Veteran filed his claim in July 2009, 38 C.F.R. § 4.118, Diagnostic Code 7818 provides that malignant skin neoplasms are rated as disfiguring scars of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805) or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7800 provides, as to scars of the head, face, or neck, a 10 percent rating for one characteristic of disfigurement.  It provides a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  It provides a 50 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  And, it provides an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq.  cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other scars are to be rated on the limitation of the affected part. 

With the above criteria in mind, the Board notes that at the August 2009 VA examination the Veteran complained that his lip scar causes pain with eating.  On examination, the Veteran had a scar located on the right upper lip.  It was opined that the scar is disfiguring.  It was also opined that there is hypopigmentation of the scar; it is lighter and this area measures 2.0 cm by 0.1 cm.  The scar is also linear; measures 2.0 cm by 0.1 cm; is not painful; and there is no skin breakdown.  Next, it was reported that the scar is superficial with no underlying tissue damage or inflammation, edema, or keloid formation.  It was opined that the scar does not limit the claimant's motion or limit function.  The scar does not adhere to underlying tissue and on palpation it is level.  The scar texture is normal; it is not shiny, scaly, atrophic, or have any irregularities.  There is no hyperpigmentation of the scar.  The scar is not indurated or inflexible.  There is no underlying soft tissue loss.  There is no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin. 

The Board also notes that the Veteran's treatment records also periodically document his complaints, diagnoses, and/or treatment for various skin problems.  However, the Board finds that nothing in these records show his adverse symptomatology to be worse than what was reported at the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Initially, the Board finds that the question of whether the Veteran's lip scar is painful is in equipoise because the claimant's reports that his lip scar is painful is as probative as the October 2015 VA examiner's opinion that it is not painful because pain is observable by a lay person.  See Davidson.  Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board finds that the lip scar is painful.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  Accordingly, because the August 2010 VA examiner also opined that the scar was superficial, the Board finds that his symptoms meet the criteria for a10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  This is true at all times during the pendency of the appeal and therefore the Board need not consider a staged rating.  Fenderson.

The Board also finds that a higher evaluation is not warranted at any time during which his claim has been pending under Diagnostic Code 7800 because the record is negative for evidence of at least two characteristics of disfigurement; under Diagnostic Codes 7801 or 7802 because these Code sections only apply to scars other than of the head, face, or neck; under Diagnostic Codes 7803 because the 10 percent rating granted above equals the maximum rating under this Code section under Diagnostic Codes 7803; and under Diagnostic Code 7805 because the August 2009 VA examiner opined the scar does not limit the claimant's motion or function and this medical opinion is not contradicted by any other medical evidence of record.   38 C.F.R. § 4.118; Fenderson;  Colvin.

Lastly, the Board will address the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board finds that the record does not 

raise a claim for a total rating based on individual unemployability (TDIU) because it shows that the Veteran is working full-time.  See, e.g., VA examination dated in May 2010; VA treatment records dated in February 2013, June 2013, December 2013.


ORDER

At least a 10 percent disability rating is granted for the right elbow disorder at all times during the pendency of the appeal.

At least a 10 percent disability rating is granted for the right knee disorder at all times during the pendency of the appeal.

At least a 10 percent disability rating is granted for the left knee disorder at all times during the pendency of the appeal.

A 10 percent disability rating is granted for the lip scar at all times during the pendency of the appeal.


REMAND

As to the claims for evaluations in excess of 10 percent for the right elbow and bilateral knee disorders, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in either the report from his VA examinations.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).

The AOJ when adjudicating both the right elbow and knee claims should be mindful of the Court's holdings in DeLuca and Mitchell regarding painful motion.  Likewise, when adjudicating the knee claims the AOJ should be mindful that VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes compensable limitation of motion due to arthritis and compensable instability as well as when it includes compensable degrees of lost flexion and compensable degrees of lost extension.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004)

While the claim is in remand status, the AOJ should also obtain and associate with the claims file any other outstanding private treatment records as well as VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-December 2013 treatment records from the Atlanta VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his right elbow and bilateral knee disabilities since July 2009, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his right elbow and bilateral knee disabilities since July 2009.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all right elbow knee pathology found to be present since July 2010.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., flexion and extension of each keee and flexion, extension, supination, and pronation of the right elbow) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right elbow, right knee, and left knee; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion and extension of each keee and flexion, extension, supination, and pronation of the right elbow) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right elbow, right knee, and left knee since July 2010; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension of each keee and flexion, extension, supination, and pronation of the right elbow) of the Veteran's right elbow, right knee, and left knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v)  The examiner should state whether the right and/or left knee has any recurrent subluxation or lateral instability.

(vi)  The examiner should state whether the right elbow's adverse symptomatology includes a flail joint, nonunion of the radius and ulnar, and/or ulnar impairment with malunion or nonunion.

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  This adjudication should consider, among other things, the Veteran's reports of pain and whether he meets the criteria for separate compensable rating for lost flexion, extension, and/or instability in either knee.  See Esteban; DeLuca; Mitchell; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.    

6.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the July 2012 statement of the case (SOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


